Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 09, 2017

The Court of Appeals hereby passes the following order:

A17A0822. TONY L. WARE et al. v. VENDOR RESOURCES
    MANAGEMENT.

      This case originated as a dispossessory proceeding in magistrate court. The
magistrate court entered a judgment in favor of the plaintiff, and the defendants
appealed to superior court.1 On October 31, 2016, the superior court granted
summary judgment to the plaintiff, and the defendants filed this appeal. We, however,
lack jurisdiction.
      When a superior court order involves a de novo appeal from a magistrate court
decision, an appellant is required to follow the discretionary appeal procedure. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). The defendants’ failure to follow the proper appellate procedure deprives us
of jurisdiction to review this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/09/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
      The appeal to superior court was originally filed by Rachel Foreman, Diane
Shuman and Edward Shuman. Tony Ware was subsequently added as a party.